UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                  No. 08-1552



HILDA   L.  SOLIS,   Secretary          of    Labor,     United    States
Department of Labor,

                    Plaintiff - Appellee,

             v.

WILLIAM PINDER, JR.,

                    Defendant - Appellant,

             and

SEA ISLAND        COMPREHENSIVE   HEALTH     CARE   CORPORATION,    403(b)
Plan,

                    Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:03-cv-00653-DCN)


Submitted:    June 26, 2009                            Decided:    July 9, 2009


Before TRAXLER,        Chief   Judge,   and    MOTZ    and   DUNCAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Houston, Jr., THE HOUSTON LAW FIRM, LLC, Hilton
Head Island, South Carolina, for Appellant.  Carol A. De Deo,
Deputy Solicitor, Timothy D. Hauser, Associate Solicitor,
Nathaniel I. Spiller, Glenn M. Loos, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               William Pinder, Jr., appeals from the district court’s

order,   following        a    bench    trial,         that    he    pay   damages    in   the

amount of $21,692.21 to the Secretary of Labor (“Secretary”) for

violating the Employee Retirement Income Security Act of 1974

(“ERISA”).       The court also ordered Pinder to pay costs pursuant

to Fed. R. Civ. P. 54(d)(1).                   The district court found Pinder

liable for damages that he inflicted when he failed to properly

remit    Sea    Island     Comprehensive          Health        Care    Corporation    (“Sea

Island”)       employee       withholdings        to     an    ERISA-protected       pension

plan (“Plan”).            Rather, the undisputed evidence reveals that

Pinder, as President and Chief Financial Officer, diverted those

employee pension withholdings to the general operating accounts

of Sea Island.

               On appeal, Pinder raises five issues: (1) whether the

district court erred by disallowing him to cross-examine the

Secretary’s witness regarding whether the action was barred by

the statute of limitations; (2) whether the court erred in its

finding that he was a fiduciary under ERISA; (3) whether the

court erred by concluding that this court’s opinion in Chao v.

Malkani,       452   F.3d       290    (4th       Cir.        2006),    was   controlling;

(4) whether the district court erred in finding that the alleged

losses to the Plan had not been returned to Plan participants;

and   (5)      whether    Pinder       was    protected         by     immunity   from     the

                                              3
instant judgment by the bankruptcy court’s reorganization order

granting immunity to directors, officers, and employees of Sea

Island.    For the reasons that follow, we affirm.

             The   first   issue   fails    as      the   record   reveals    that

Pinder was allowed, and did, cross-examine Department of Labor

Investigator Isabel Colon regarding when the Department first

became aware of Pinder’s possible ERISA violations.                     Pinder’s

remaining     four    issues   fail   for     the    reasons   stated    in   the

district    court’s    post-trial     order    granting      judgment   for    the

Secretary.     Thus, we find that these issues fail on appeal and

affirm for the reasons stated by the district court.                    See Chao

v. Pinder, No. 2:03-cv-00653-DCN (D.S.C. Mar. 25, 2008).                       We

dispense with oral argument as the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       4